Citation Nr: 1632139	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-27 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeals from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Veteran contends that service connection is warranted for ischemic heart disease due to herbicide exposure.  The Veteran's service personnel records on file confirm that he served as a parachute rigger in Taiwan from October 1966 to November 1967.  The Veteran states that he was stationed in Taiwan for 13 months, and during the last four to five months of his assignment, he served a 30 day temporary duty assignment in Vietnam unrelated to his position as a parachute rigger, assisting his squadron's crews as they passed through. 
 
In an attempt to verify the Veteran's presence in Vietnam, the RO, in March 2011, sent a request through the Defense Personnel Records Information Retrieval System to verify claimed exposure to Agent Orange.  The Defense Personnel Records Information Retrieval System response indicated that they researched the U.S. Air Force Station List and were unable to document a 314th Field Medical Squadron as a valid Air Force unit.  The Veteran's Official Military Personnel File would need to be reviewed to document his correct unit of assignment and it should also provide temporary duty assignment orders during his military service.  However, the Veteran's personnel records indicate that he was assigned to the 314th Field Maintenance Squadron, not Field Medical Squadron.  It does not appear that any follow-up requests were made.  

The record shows a diagnosis coronary artery disease, ischemic heart disease.  Ischemic heart disease is presumed to be service-connected when a veteran has had presumed herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  As such, the crux of the Veteran's claim for service connection hinges on whether there is affirmative evidence that he served in the landmass of the Republic of Vietnam.  

Following a review of the evidence of record, the Board finds that additional development must be undertaken in an attempt to confirm the Veteran's presence in the Republic of Vietnam during the claimed time period.  A search for morning reports and/or muster rolls for the months from about June 1967 to November 1967 should be completed with the National Personnel Records Center (NPRC) as these would tend to show any change in the status of the Veteran's duty assignment for that time period.  Equally important is a search for any temporary duty orders that would confirm a temporary transfer to the territorial borders of Vietnam.  Finally, the RO should also contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records.  These records might help to verify the Veteran's whereabouts during the approximate time period in question.  Finally, the appropriate agency should be contacted to attempt to determine whether there was an established practice of sending Air Force personnel on temporary duty to Cam Rahm Bay to assist crews during or around the year 1967.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the NPRC, and all other appropriate facilities, to request a search of available morning reports and/or muster rolls from about June 1967 to November 1967 for the 314th Field Maintenance Squadron, which would show any change in the Veteran's duty assignment.  Also request a search for temporary duty orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam during this time period.

Also, the RO must contact the Air Force Historical Research Agency, and any other appropriate agency, to request confirmation of whether there was an established practice sending Air Force personnel on temporary duty to Cam Rahm Bay to assist crews during or around the year 1967.

The RO must contact DFAS to request all available pay records pertaining to the Veteran for the time period from October 1966 to November 1967.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at Cam Rahm Bay, or any location within the landmass of the Republic of Vietnam, from October 1966 to November 1967.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim remaining on appeal must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

